Citation Nr: 0202741	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-20 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for tremors and 
numbness of the hands and arms.

4.  Entitlement to service connection for a low back 
disability, to include as a result of exposure to ionizing 
radiation. 

5.  Entitlement to service connection for a disability of the 
legs/hips as a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a February 2002 written argument, the veteran's 
representative raised the claim of entitlement to a permanent 
and total disability evaluation for pension purposes.  As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of PTSD or left knee 
disability.

3.  The medical evidence of record does not demonstrate that 
the veteran's tremors of the arms and hands are etiologically 
related to service.

4.  The medical evidence of record does not demonstrate that 
the veteran's current low back disability and hip disability 
are etiologically related to service, to include exposure to 
ionizing radiation during service. 


CONCLUSIONS OF LAW

1.  Service connection is not warranted for PTSD.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(f) (2001).

2.  Service connection is not warranted for a left knee 
disability.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Service connection is not warranted for tremors of the 
arms and hands.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001). 

4.  Service connection is not warranted for a low back 
disability, to include as a result of exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).  

5.  Service connection is not warranted for a disability of 
the hips/legs as a result of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

As noted above, the veteran's accredited representative has 
asserted that the Board has a responsibility to ensure that 
all developmental and notification actions required by the 
VCAA have been completed in full.  See the February 8, 2002 
Written Brief Presentation.

During the pendency of the appeal, the VCAA became effective.  
This liberalizing legislation is applicable to the 
appellant's claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

As discussed below, although the veteran's service medical 
records are not associated with the claims folder, the record 
shows that the RO was informed that these records were 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  Any additional efforts to obtain such 
records would be doomed to failure.  Cf. Hayre v. West, 188 
F. 3d 1327 (1999).  In an interoffice memorandum, dated in 
July 1999, the RO indicated that all efforts were futile, and 
that based on these facts, the records were not available.  
The veteran has submitted copies of a January 1966 enlistment 
report and an Immunization Report in support of his claims.  

In addition, while a review of the claims file reflects that 
the Social Security Administration (SSA) had determined that 
the veteran was found to have had a disability of severe 
impairment as of June 1, 1995, neither the veteran nor his 
representative have argued that the SSA based its award of 
benefits on the disabilities claimed on appeal, or that such 
records used in making the determination were relevant to the 
issues addressed herein.  Thus, a remand solely to obtain 
these SSA records is not warranted as they would not be 
useful for the purpose of addressing the etiology of the 
claimed disabilities. 

In addition, in a letter to the RO, dated in May 2001, the RO 
notified the veteran of the VCAA and of the evidence that is 
necessary to substantiate the veteran's claims.  The veteran 
responded to the RO's letter that same month but made 
reference to an issue not presently on appeal.  In addition, 
the RO informed the veteran in  September 2001 and January 
2002 Supplemental Statements of the Case of evidence 
necessary to support his claims.  

The Board additionally notes that the RO originally denied 
the veteran's claims as not well grounded in an August 1999 
rating decision.  The VCAA later foreclosed not well 
groundedness as a reason for denying veteran's claims.  
However, in a September 2001 rating decision, the RO 
adjudicated the claims on the merits without regard to well 
groundedness, so there is no need to remand these claims for 
additional adjudication.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].

In light of the foregoing, the Board concludes that VA's duty 
to assist has been accomplished in this case and that this 
issue may be discussed on its merits.


Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
stated that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

II.  Factual Background

The veteran implicitly contends that he has the disabilities 
for which service connection is being sought on appeal, that 
all of the claimed conditions are related to his service, and 
that some disabilities are a result of exposure to radiation 
during service.  With respect to his claims for service 
connection for a low back disability, left knee disability 
and PTSD, the veteran maintains that during service aboard 
the U.S.S. PROTEUS, he was involved in transferring torpedoes 
onto a ballistic missile submarine, which was moored 
alongside the ship, and an accident occurred in which the 
torpedo dropped back onto the ship.  As a result of the 
accident, the noise of the torpedo caused the veteran to jump 
onto several other torpedoes positioned on a nearby deck in 
which his left knee went in-between two weapons and his lower 
back came into contact with another.  He maintains that he 
went to sickbay for his back and legs and that a corpsmen 
told him to "walk it off."  He contends that when he was 
transferred to the U.S.S. NEREUS, he received X-rays of his 
left leg and back.  The veteran maintains that since the in-
service torpedo accident, he has continued to have 
nightmares, panic attacks, and low back and left knee pain.  

Concerning his claim for service connection for tremors and 
numbness of the arms and hands, the veteran maintains that 
they are the result of extended use in cleaning torpedoes 
during service.  He also maintains that after he was 
vaccinated for the plague in May 1967 and January 1968, he 
had the chills, fever and tremors.  Finally, the veteran 
claims that his current low back disability and disability of 
the hips/legs are the result of being exposed to radiation 
from working with nuclear weapons about the U.S.S. PROTEUS, 
and from waste being spilled into the Apra Harbor where the 
U.S.S. PROTEUS was stationed during the period from 1966-
1968. 

The service medical records are missing, presumably destroyed 
in a fire at the NPRC in St. Louis, Missouri.  In an 
interoffice memorandum, dated in July 1999, the RO indicated 
that all efforts to obtain the records had been exhausted, 
that further efforts were futile, and that based on these 
facts, the records were not available.  The veteran, however, 
provided copies of his enlistment examination report, dated 
in January 1966, and an Immunization Report, which were both 
negative for any clinical evidence of the disabilities on 
appeal. 

A private X-ray of the veteran's lumbar spine and hips, 
performed in January 1996, reflects that he had lumbarization 
at S1, moderate anterior spondylotic ridging at L1-2, and 
moderately advanced osteophytic lipping of the right 
sacroiliac articulation.  

A letter from the SSA, dated in September 1999, reflects that 
the veteran was found to have severe impairment which 
prohibited him from working, effective June 1, 1995. 

VA X-rays of the lumbar spine, conducted in January 1999, 
reflect transitional vertebra at the lumbosacral junction 
with four true lumbar vertebrae and hypoplastic twelfth ribs 
and degenerative transitional vertebra, sacrum and iliac 
disease with partial fusion of the sacroiliac joint on the 
right.  There was also sclerosis and proliferative bone.  The 
appearance was suggestive of a focal sacroiliitis, which was 
either noted to have been secondary to old trauma or, less 
likely, associated with the usual differential.  The 
appearance was not that of a rheumatoid spondylitis.  

Letters from the Department of Energy (DOE) to the veteran, 
dated in February and April 2000, are of record.  In February 
2000, the DOE reported that the annual reports on the 
disposal of radioactive wastes since 1966 indicated that no 
radioactive liquid waste was discharged into the Apra Harbor.  
The annual reports also discuss discharges of liquids 
containing small amounts of radioactivity while at sea.  The 
annual total for all tenders and nuclear powered ships 
reflect that for the period from 1966-1968 annual fleet 
totals were 1/2, 1.3, and 1.1 curries respectively.  For 
perspective, it was reported that many individual power 
plants release more than 1.3 curies a year while in full 
compliance with their Nuclear Regulatory Commission operating 
licenses.  In April 2000, it was indicated that annual Navy 
reports for 1966-1968 showed that radioactive liquid 
discharged into the Apra Harbor in 1966 was "O," and in 
1967 and 1968 was "N."  Footnotes to the reports indicated 
that discharges which were listed as "O" or "N" if the 
amount of radioactivity was less than 0.005 curie.  It was 
noted that Apra Harbor discharges during the years from 1966-
1968 were 39 gallons with <.001 curies in 1966, 42 thousand 
gallons with 0.002 curie in 1967, and 26 thousand gallons 
with 0.001 curies in 1968.  Overall, each year's discharge 
was less than the quantity of naturally occurring 
radioactivity in the volume of saline harbor water occupied 
by a single submarine.  It was noted that the veteran's 
request for the volume of primary reactor coolant used in 
ballistic missile submarines operating from 1966-1968 was 
classified in accordance with the Atomic Energy Act of 1954.  

In response to the DOE's letters, dated in February and April 
2000, the veteran submitted a map of Apra Harbor, Guam, M.I., 
with Proteus Beach, the U.S.S. PROTEUS, enlisted Men's Club 
and swimming beach marked in black ink.  The veteran also 
provided information from an internet site which discussed 
the gradual breakdown of human bio-regulatory integrity 
through ionizing and breakage of deoxyribonucleic acid and 
ribonucleic acid molecules which, in turn, made a person less 
able to tolerate environmental changes, less able to recover 
from disease or illness, and generally less able to cope 
physically with habitat variations.  Finally, the veteran 
submitted a publication, dated in November 1984, from the 
United States Department of Commerce National Oceanic and 
Atmospheric Administration National Ocean Service which 
talked about Apra Harbor, Guam Island.  

VA outpatient reports, dating from May 2000 to May 2001, 
reflect that in July 2000, the veteran was seen for follow-up 
visits for tremors, depression, and chronic low back pain.  
It was noted that the veteran had tremors with intentional 
activity which was somewhat improved with medication.  The 
tremors were not bad at rest and more pronounced after 
physical effort.  The veteran's depression was noted to have 
improved with medication.  Assessments of tremors, 
depression, and chronic low back pain with radiculopathy were 
entered.  In August 2000, the veteran underwent a right 
carpal tunnel release for treatment for right carpal tunnel 
syndrome.  The operation report noted that the veteran had a 
longstanding history of bilateral carpal tunnel syndrome and 
that he had undergone a left carpal tunnel release two months 
previously.  In May 2001, the veteran was seen for pain after 
the right carpal tunnel release.  A neurological examination 
of the right wrist revealed fine tremors of the hands with 
intentional activity or when the hands were extended.  There 
were no tremors at rest.  Assessment of tremors, depression 
and right wrist pain which was likely the result of nerve 
compression/injury were recorded. 

A report, entitled, "United States Naval Nuclear-Powered 
Ships and Their Support Facilities," prepared by the Nuclear 
Propulsion Divisions of the Naval Ship Systems Command of the 
Department of the United States Navy, dated in March 1967, 
was received by the RO in September 2001.  A review of the 
report reflects that an independent check of sediment 
monitoring had been performed by the United States Public 
Health Service by analyzing at their Southeastern 
Radiological Health Laboratory two samples from each of 
"these harbors" each quarter year.  It was further noted 
that once each quarter year a total of at least five water 
samples was taken at various locations in each harbor in 
areas where nuclear-powered ships berthed and from upstream 
and downstream locations.  The samples were analyzed for 
gross radioactivity and for cobalt 60.  It was further 
indicated that no harbor water sample showed detectable 
cobalt 60 radioactivity, and there was no evidence of gross 
radioactivity of harbor water detected.  It was reported that 
two times a year the shoreline areas uncovered at low tide 
were surveyed for radiation levels with sensitive radiation 
detectors and that the findings were consistent with the same 
as background radiation levels in similar area.  Results of 
the survey in the harbor at Rota, Spain and Holy Loch, 
Scotland did not reveal detectable cobalt 60 in harbor bottom 
sediment samples.  In 1965, Holy Loch showed more cobalt 60 
radioactivity was detected in harbor bottom sediment and on 
shoreline mud flat areas uncovered at low tide.  However, 
there was no increase of harbor water radioactivity in Holy 
Loch above normal background levels.  Joint Untied States and 
British assessments of survey results confirmed that 
radiation levels in the vicinity of the Holly Loch anchorage 
were far below those which were at all likely to cause an 
individual to receive radiation exposure approaching limits 
for members of the general public.  Environmental monitoring 
during 1966 showed radioactivity levels in Holy Loch had 
steadily declined.  

III.  Discussion

General service connection laws and regulations

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id. Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  If a chronic disease such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disability may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp.2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

PTSD regulations

The veteran filed his claim for PTSD in December 1998.  
38 C.F.R. § 3.304(f) provides that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304 (2001).

Radiation Regulations

In implementing the 1984 Veterans Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-542, 
section 3.311b of title 38, Code of Federal Regulations, sets 
up a standard for review of claims based on radiation 
exposure and provides that, if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing and 
developed a radiogenic disease which manifested within the 
specified time period, the case will be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.  Effective May 1, 1988, Public Law 100- 
321, the Radiation-Exposed Veterans Compensation Act of 1988, 
amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. § 1112(c) 
(West 1991)) and elevated the regulatory criteria now found 
at 38 C.F.R. § 3.309(d) (2000) to a statutory presumption of 
service connection.

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)) the Court held 
that service connection for disabilities claimed to be due to 
ionizing radiation exposure during service can be 
accomplished in three ways. See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

First, there are several types of cancer which will be 
presumptively service connected by statute if they become 
manifest in a radiation-exposed veteran.  38 U.S.C.A. § 
1112(c)(2)(A)-(O) (West 1991); 38 C.F.R. § 3.309(d).  A 
"radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  "Onsite 
participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.

As to the second method, 38 C.F.R. § 3.311(b)(2) (2001) 
provides a list of diseases which will be service connected 
provided that certain conditions specified therein and 
pertaining to radiation exposure are met; these include the 
regulatory time period when the diseases must become 
manifest.  The list includes prostate cancer and "any other 
cancer."  Prostate cancer and any other cancer not otherwise 
listed must become manifest 5 years or more after exposure. 
38 C.F.R. § 3.311(b)(5)(iv) (2001).  The provisions of 38 
C.F.R. § 3.311 provide for development of claims based on a 
contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  Section 
3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  The 
case will be referred to the Under Secretary for Benefits for 
review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not 
that the veteran's disease resulted from radiation exposure 
during service.  The provisions do not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation-exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).

Third, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
service, which includes the "difficult burden of tracing 
causation to a condition or event during service."  See 
Combee, supra.  Subsection 3.311(b)(4) (2001) provides that, 
even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 38 
C.F.R. § 3.311 if the appellant cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

IV.  Analysis

1.  PTSD and left knee disability

As to the issues of service connection for PTSD and left knee 
disability, there is no competent medical evidence that the 
veteran currently has medical diagnoses of these claimed 
disabilities and there is no evidence of arthritis of the 
left knee to a compensable degree within a year of service 
discharge.  Although the veteran has maintained that his left 
knee was X-rayed and treated while he was stationed aboard 
the U.S.S. NEREUS, there is still no post-service evidence of 
any chronic left knee disability.  With regard to the 
requirement of medically diagnosed current disability, the 
Court has held that "[i]n order for the veteran to be awarded 
a rating for service-connected [disability], there must be 
evidence both of a service- connected disease or injury and a 
present disability which is attributable to such disease or 
injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent medical evidence 
that the appellant currently has these disabilities, the 
Board must find that grants of the veteran's claims for 
service connection for PTSD and left knee disability are not 
warranted.

2.  Tremors and numbness of the hands and arms and low back 
disability on a direct incurrence basis

The Board observes that the veteran has been diagnosed as 
having "tremors" of the hands and low back pain with 
radiculopathy.  However, these disabilities were not 
diagnosed until the 1990's, decades after the appellant was 
discharged from service.  In addition, there is no indication 
in the medical evidence of record that the veteran's current 
tremors of the hands and low back disability were present in 
service or are etiologically related to an injury during 
service.  There is also no evidence of arthritis of the 
lumbar spine to a compensable degree within a year of the 
veteran's discharge from service.  As there is no competent 
medical evidence establishing an etiological link between the 
currently diagnosed tremors of the hands and low back 
disability to his active service aboard the U.S.S. PROTEUS, 
the Board must find that grants of the veteran's claims for 
service connection for these disabilities are not warranted.

3.  Low back disability and disability of the hips/legs as 
due to exposure to ionizing radiation

As to the issues of low back disability and disability of the 
hips/legs to include as due to exposure to ionizing 
radiation, the Board notes that the medical evidence of 
record reflects current diagnoses of chronic low back pain 
with lumbar radiculopathy and X-ray evidence of 
osteoarthritis changes of the hips, lumbarization of S1, 
moderate anterior spondylitic ridging at L1-2 and moderately 
advanced osteophytic lipping of right sacroiliac 
articulation.  However, the evidence does not confirm that 
the veteran was exposed to radiation while serving aboard the 
U.S.S. PROTEUS from 1966-1968.  Even assuming, without 
conceding, that the veteran was exposed to ionizing radiation 
while aboard the U.S.S. PROTEUS, the Board observes that 38 
C.F.R. § 3.309(d) limits service connection to the diseases 
listed in paragraph (d)(2).  Chronic low back pain with 
lumbar radiculopathy and early osteoarthritis changes of the 
hips are not diseases listed in paragraph (d)(2) subject to 
service connection on a presumptive basis and are not 
radiogenic diseases specifically listed in section 
3.311(b)(2).  With regard to the third method, which provides 
for direct service connection based on medical nexus evidence 
relating the veteran's currently diagnosed disease to 
radiation exposure in service, the Board finds that there is 
no competent medical or scientific evidence linking any of 
the veteran's currently diagnosed low back and hip 
disabilities to service, to include in-service radiation 
exposure.  Combee, supra.  
Conclusion

After a review of the evidence of record, the Board finds 
that there is no medical evidence of record to demonstrate a 
nexus between any disease or injury during service, including 
exposure to radiation in service, and the veteran's 
disabilities claimed on appeal.  With regard to the veteran's 
assertion of etiology of current symptomatology or disability 
to service, including to radiation exposure during service, 
while a lay person such as the veteran is competent to 
describe symptoms observed at any time, he is not competent 
to offer evidence which requires medical knowledge, such as a 
determination of medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Stadin v. Brown, 8 Vet. App. 
280, 284 (1995).


ORDER

Service connection for PTSD is denied.

Service connection for a left knee disability is denied.

Service connection for numbness and tremors of the hands and 
arms is denied.

Service connection for a low back disability, to include as 
due to exposure to ionizing radiation is denied.

Service connection for a disability of the hips/legs is 
denied as due to exposure to ionizing radiation is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

